Citation Nr: 0920796	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  96-18 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative right shoulder dislocation prior to August 17, 
1998.

2.  Entitlement to a rating in excess of 30 percent for 
postoperative right shoulder dislocation since August 17, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from February to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 

The Veteran testified before the undersigned Veterans Law 
Judge in July 2008.  A transcript of the hearing is of 
record.  

In November 2008, the Board remanded the case for further 
evidentiary development.  The case now returns to the Board 
and is ready for final disposition.


FINDINGS OF FACT

1.  Prior to August 17, 1998, the Veteran's postoperative 
right shoulder dislocation was manifested by subjective 
complaints of chronic pain; objective findings include motion 
limited to 90 degrees forward elevation and 90 degrees 
abduction; ankylosis and recurrent dislocation or malunion of 
the humerus were not shown.

2.  Since August 17, 1998, the Veteran's postoperative right 
shoulder dislocation has been manifested by subjective 
complaints of chronic pain; objective findings include motion 
limited to 40 degrees forward elevation and 34 degrees 
abduction (at worst); ankylosis and fibrous union of the 
humerus have not been shown.




CONCLUSIONS OF LAW

1.  Prior to August 17, 1998, the criteria for an evaluation 
in excess of 20 percent postoperative right shoulder 
dislocation were not shown.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.45, 4.59, 4.69, 4.71, 4.71a, Plate I, Diagnostic 
Codes (DCs) 5003, 5010, 5200, 5201, 5202, 5203 (2008).

2.  Since August 17, 1998, the criteria for an evaluation in 
excess of 30 percent for postoperative right shoulder 
dislocation have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.45, 4.59, 4.69, 4.71, 4.71a, Plate I, DCs 5003, 
5010, 5200, 5201, 5202, 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("[d]isability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance).  

Here, the Veteran alleges that his right shoulder disability 
is worse than currently evaluated.  He filed his current 
claim for an increased rating in December 1994, at which time 
the condition was evaluated as 20 percent disabling under DC 
5201.  In a February 2000 decision, the RO increased the 
disability evaluation to 30 percent under DC 5201 effective 
August 17, 1998.  This was the date that a VA examination 
revealed sufficient limitation of motion of the right arm to 
warrant a 30 percent rating.  The medical evidence and the 
Veteran's own testimony reflect that he is right-hand 
dominant.  

Rating in Excess of 20 Percent Prior to August 17, 1998

In order for the Veteran to receive a rating higher than 20 
percent for his postoperative right shoulder dislocation 
prior to August 17, 1998, the medical evidence must show any 
of the following:

*	ankylosis of the scapulohumeral 
articulation, favorable abduction to 
60 degrees, can reach mouth and head 
- 30 percent (DC 5200);
*	limitation of the arm midway between 
side and shoulder level - 30 percent 
(DC 5201); 
*	recurrent dislocation of the humerus 
at the scapulohumeral joint with 
frequent episodes and guarding of 
all arm movements - 30 percent (DC 
5202); or
*	malunion of the humerus with marked 
deformity - 30 percent (DC 5202).

The current 20 percent rating is the highest available 
evaluation under DC 5203 for impairment of the clavicle or 
scapula.  Therefore, a higher than 30 percent rating would 
not be available under this diagnostic code regardless of the 
severity of the Veteran's right shoulder disability.  

Considering the Veteran's disability under the relevant 
diagnostic codes, the Board finds that the preponderance of 
the evidence is against a finding that his disability picture 
meets the criteria for a higher rating for this time period.

First, the evidence does not support a higher rating based 
upon ankylosis (defined as a fixation of the joint).  
Specifically, an August 1995 VA joints examination revealed 
forward elevation to 90 degrees, abduction to 90 degrees, and 
ability to rotate the shoulder externally and internally.  He 
was able to touch his right thumb to this T-12 vertebrae.  
Given that this evidence does not reflect ankylosis 
(fixation), there is no basis for a higher rating under DC 
5200.

Next, in order to warrant a higher rating under DC 5201, the 
evidence must show limitation of motion of the arm to midway 
between his side and shoulder level.  The reported ranges of 
motion in all the VA examinations reflect that the Veteran 
could lift his right shoulder, at the very least, to 90 
degrees from his side.  Because the Veteran could perform 
abduction to at least 90 degrees, the preponderance of 
evidence does not support a higher rating under DC 5201.

Next, the evidence does not reflect an impairment of the 
humerus such to warrant a higher rating under DC 5202.  
Specifically, X-ray evidence mentioned in the August 1995 VA 
joints examination indicated degenerative changes with a 
restraining bone screw in the inferior portion of the glenoid 
from a 1982 Bristow procedure to correct previous shoulder 
instability.  The X-rays revealed that the head of the 
humerus was in the glenoid fossa cavity bilaterally.  

As the evidence does not show recurrent dislocation or 
malunion of the humerus with marked deformity, there is no 
basis for a higher rating under DC 5202.  As such, the Board 
finds that a rating in excess of 20 percent for postoperative 
right shoulder dislocation is not warranted under any 
diagnostic code for the period prior to August 17, 1998.  

Although the rating is based on limitation of motion, the 
Board finds that the objective evidence of record does not 
support a higher rating on the basis of functional limitation 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40

Rating in Excess of 30 Percent Since August 17, 1998

In order to receive a rating higher than 30 percent for his 
postoperative right shoulder dislocation since August 17, 
1998, the medical evidence must show any of the following:

*	ankylosis of the scapulohumeral 
articulation, intermediate between 
favorable and unfavorable - 40 
percent (DC 5200);
*	limitation of the arm to 25 degrees 
from side - 40 percent (DC 5201); or
*	fibrous union of the humerus - 50 
percent (DC 5202).

Parenthetically, the current 30 percent rating is in excess 
of the highest available evaluation under DC 5203 for 
impairment of the clavicle or scapula.  Therefore, a higher 
than 30 percent rating would not be available under this 
diagnostic code regardless of the severity of the Veteran's 
shoulder disability.  

Considering the Veteran's disability under the relevant 
diagnostic codes, the Board finds that the preponderance of 
the evidence is against a finding that his disability picture 
meets the criteria for a higher rating at this time.

First, the evidence does not support a higher rating based 
upon ankylosis (defined as a fixation of the joint).  
Specifically, an August 1998 VA joints examination revealed 
elevation to 40 degrees, abduction to 34 degrees, and 
external rotation from 5 to 10 degrees.  An October 1999 VA 
joints examination revealed elevation to 90 degrees, 
abduction to 60 degrees, external rotation to 15 degrees, and 
internal rotation to 90 degrees.  

There was pain at the extremes of each range of motion.  The 
Veteran was able to rotate the right shoulder in the joint 
without pain or excessive crepitation with the elbow and arm 
abducted and was able to reach his upper lumbar/thoracic area 
with his right hand.    

An October 2002 VA examination revealed elevation to 80 
degrees and abduction to 80 degrees, although the Veteran 
could not get his arm into position to perform internal and 
external rotation movements.  Given that this evidence does 
not reflect ankylosis (fixation) of the right shoulder, there 
is no basis for a higher rating under DC 5200.

Next, in order to warrant a higher rating under DC 5201, the 
evidence must show limitation of motion of the arm to 25 
degrees from the side.  The reported ranges of motion in all 
three VA examinations reflect that the Veteran could lift his 
right shoulder, at the very least, to 34 degrees.  Because he 
could perform abduction to at the least 34 degrees, the 
preponderance of evidence does not support a higher rating 
under DC 5201.

Next, the evidence does not reflect an impairment of the 
humerus such to warrant a higher rating under DC 5202.  
Specifically, the report of the August 1998 VA joints 
examination indicated that the Veteran had not dislocated his 
shoulder since 1975.  While the report of the October 2002 
examination revealed that he dislocated it once again in June 
2002 while playing basketball, there was no evidence of 
current dislocation or fibrous union.  

The Veteran was scheduled for a more recent VA joints 
examination to assess the current severity of his right 
shoulder condition in December 2008, but failed to report 
without showing good cause.  VA treatment records dated as 
recently as 2008 show continued complaints of multi-joint 
pain and treatment for right shoulder pain with steroid 
hormone injections.  As the evidence does not show fibrous 
union of the right humerus, there is no basis for a higher 
rating under DC 5202.

As such, the Board finds that a rating in excess of 30 
percent for postoperative right shoulder dislocation is not 
warranted under any diagnostic code for the period since 
August 17, 1998.  Although the rating is based on limitation 
of motion, the Board finds that the objective evidence of 
record does not support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40

With respect to both periods, the Board has considered the 
lay statements and testimony of the Veteran and his spouse 
asserting that higher evaluations are warranted for the right 
shoulder disability.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

In this case, the Board has also considered whether staged 
ratings are appropriate, but finds no distinct time periods 
where the Veteran's symptoms warrant different ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In sum, throughout the entirety of the rating periods on 
appeal, the current evaluations are appropriate and there is 
no basis for higher ratings.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt rule 
is not applicable.

Additionally, the evidence does not reflect that the 
disability at issue, in and of itself, caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  

Although the Veteran is currently unemployed and in receipt 
of Social Security Administration (SSA) disability benefits 
since December 1993, the SSA disability determination was 
based on degenerative disc disease, chronic pain, and 
alcoholism, in addition to the postoperative right shoulder 
dislocation at issue in this appeal.  Hence, referral for the 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 for postoperative right shoulder dislocation is not 
warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the Veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The notice requirements under 38 C.F.R. § 3.159(b)(1) were 
satisfied subsequent to the initial RO decision by way of a 
letter sent to the Veteran in September 2004.  The letter 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  Therefore, the Veteran was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, claim was 
readjudicated, and a several supplemental statements of the 
case have been issued since then, the most recent in January 
2009.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in November 
2008.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
Veteran in September 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, a November 2008 letter requested that he submit 
all evidence in his possession that would indicate that his 
disability worsened in severity, including descriptions of 
his nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and 
symptoms on his employment and daily life.  

Additionally, a March 2006 supplemental statement of the case 
informed him of the specific rating criteria used for the 
evaluation of his claim.  Based on the evidence above, the 
Veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  Specifically, 
during the July 2008 Board hearing, he discussed the signs 
and symptoms of his disability, with particular emphasis on 
the impact that the disability had on his former employment 
as a welder and daily life.  

For example, he described the his inability to lift objects 
over 25 pounds.  In addition, in correspondence dated in 
September 1996, his wife described the effects that the 
disability had on daily activities, such as mowing the lawn.  
These statements demonstrate his actual knowledge in 
understanding of the information necessary to support his 
claim for an increased rating.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, VA treatment records, and private 
treatment records.  

Further, the Veteran submitted additional records and lay 
statements in support of his claim, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in July 2008.  

Next, specific VA medical opinions pertinent to the issue on 
appeal were obtained in August 1995, August 1998, October 
1999, and October 2002.  He was scheduled for another VA 
examination in December 2008, but failed to report.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating in excess of 20 percent for 
postoperative right shoulder dislocation prior to August 17, 
1998, is denied.

Entitlement to a rating in excess of 30 percent for 
postoperative right shoulder dislocation since August 17, 
1998, is denied.


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


